                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF WISCONSIN


FELIX DEONTE WILLIS,

             Plaintiff,

      v.                                            Case No. 18-CV-1516

BRANDON FISHER, et al.,

             Defendants.


            DECISION AND ORDER ON DEFENDANTS’ MOTION
                      FOR SUMMARY JUDGMENT


      Felix Deonte Willis, a Wisconsin inmate representing himself, brings this

lawsuit under 42 U.S.C. § 1983. He alleges that correctional officers, Brandon Fisher

and Patrick Mahoney, failed to double-lock his handcuffs, which resulted in the

handcuffs tightening to the point that they cut into his wrist and caused nerve

damage. He also alleges that Jennifer Kacyon, a nurse, was deliberately indifferent

to his injuries. The defendants have moved for summary judgment. (ECF No. 17.)

After duly considering the evidence presented, for the reasons explained below, I will

grant defendants’ motion for summary judgment.
                                       RELEVANT FACTS1

       Willis is a Wisconsin state prisoner at Waupun Correctional Institution (WCI).

(ECF No. 25 at ¶ 1.) Fisher and Mahoney are correctional officers at WCI, and Kacyon

is a registered nurse at WCI. (ECF No. 30 at ¶¶ 2–3.)

       At the relevant time, Willis was assigned to the restricted housing unit at WCI.

(Id. at ¶ 4.) As a prisoner in the restricted housing unit, Willis was required to be

handcuffed whenever he was out of his cell. (Id. at ¶ 5.) On December 4, 2017, Fisher

handcuffed Willis before he and Mahoney escorted Willis to a visiting booth for a

scheduled visit. (ECF No. 25 at ¶¶ 6–7.) Officers are required to double-lock handcuffs

to prevent them from ratcheting closed any further. (Id. at ¶ 9.) Fisher did not double-

lock Willis’s handcuffs. (Id. at ¶ 8.)

       According to Willis, after he was handcuffed, he told Fisher that the handcuffs

were too tight. (ECF No. 30 at ¶ 19.) Fisher responded with something along the lines

of, “Shut the fuck up” and “Don’t tell me how to do my job.” (Id.) Mahoney did not

respond to Willis’s statement, and there is no evidence that Mahoney heard Willis’s

statement. Willis was then escorted to the visiting booth; the walk from Willis’s cell

to the visiting booth took about one minute. (ECF No. 25 at ¶ 10.) Willis was left

handcuffed in the visiting booth. (Id. at ¶ 6.)




1 The court takes the relevant facts from “Plaintiff’s Responses to Defendants’ Proposed Findings of
Fact Pursuant to Fed. R. Civ. P. 56” (ECF No. 25), “Defendants’ Response to Plaintiff’s Proposed
Findings of Facts” (ECF No. 30), and Willis’s declaration (ECF No. 26). The facts are undisputed unless
otherwise noted.
                                                  2
       Approximately five to ten minutes after being left in the booth, Willis began to

notice that the handcuffs were too tight.2 (ECF No. 25 at ¶ 11.) He asserts that they

continued to tighten with every move he made and began to bite into the back of his

hands. (ECF No. 30 at ¶ 21.) He looked through the booth’s door for an officer and

began to kick the door in an attempt to get someone’s attention. (Id. at ¶ 21; ECF No.

25 at ¶ 12.) Fisher and Mahoney assert that they were working in a different part of

the unit, so they did not hear Willis banging on the door. (ECF No. 25 at ¶ 13.)

       After about an hour, Mahoney was notified that Willis’s visit was over and that

he needed to be escorted back to his cell. (ECF No. 25 at ¶ 15; ECF No. 30 at ¶ 22.)

Willis informed Mahoney that his handcuffs were too tight, so Mahoney immediately

loosened the handcuffs and double-locked them. (ECF No. 25 at ¶ 16.) Mahoney then

took Willis to a holding cell, secured Willis, took pictures of Willis’s hands, and

notified Fisher. (Id. at ¶ 17.)

       At Willis’s request, health services was called, and Kacyon examined Willis.

(ECF No. 25 at ¶ 18.) She noted that there was no gross deformity and no swelling or

bruising, but there were reddened circle patterns around the wrists and “pinpoint

size” bleeding on the top of Willis’s left hand. (Id. at ¶ 19.)

       A couple of days later, on December 6, 2017, Willis filed an inmate complaint.

(ECF No. 22-2 at 6–7.) Willis identified the issue of his complaint as “[d]amage to


2
 The defendants cite to Willis’s deposition in support of this statement; however, they do not provide
the court with the relevant transcript pages. The court notes that a party asserting that a fact cannot
be disputed must support the assertion by “citing to particular parts of materials in the record.” Fed.
R. Civ. P. 56(c)(1)(A). Willis does not dispute that he made this statement at his deposition (ECF No.
25 at ¶ 11), so the defendants’ omission is inconsequential.
                                                  3
[his] wrist due to cuffs being too tight and not double locked.” (Id.) He included the

following description:

      At 800 in the seg visit Booth at 800 Sgt Fisher locked me in cuffs
      extremely tight on my wrist without cutting [sic] double locking my
      handcuffs for my safety. I was in the visit booth beating on the door to
      get help because I could not feel my wrist. Due to being in that state for
      30 mins and more my wrist were bleeding, numb, swollen and I could
      not feel my right [w]rist. Expecting severe nerve damage. CO Mahoney
      took me out of the visit booth and observed I was in pain. CO II Dorm
      took photos of the blood and swelling, and Bru[i]ses. Nurse Jennifer
      Ka[cyon] attended medical help. The nurse and CO Mahoney was
      su[pposed] to write out an incident report. Most of the incident should
      be on camera.

(ECF No. 22-2 at 6–7.)

      On December 12, 2017, the inmate complaint examiner recommended that

Willis’s complaint be affirmed “to the extent to acknowledge the cuffs were not double

locked.” (ECF No. 22-2 at 2.) The inmate complaint examiner further noted, “No

determination can be made as to how tight the cuffs were placed on inmate Willis and

as such, whether it was the initial cuffing or the actions of inmate Willis himself that

led to the observations of HSU staff at assessment.” (Id.) Warden Foster accepted the

inmate complaint examiner’s recommendation a few days later and affirmed Willis’s

complaint. (Id. at 3.) Willis did not appeal the decision. (ECF No. 25 at ¶ 5.)

                         SUMMARY JUDGMENT STANDARD

      Summary judgment is required where “there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ.

P. 56(a); see also Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247–48 (1986); Celotex

Corp. v. Catrett, 477 U.S. 317, 323–24 (1986); Ames v. Home Depot U.S.A., Inc., 629

                                           4
F.3d 665, 668 (7th Cir. 2011). When considering a motion for summary judgment, the

court takes evidence in the light most favorable to the non-moving party (here, Willis)

and must grant the motion if no reasonable juror could find for that party. Anderson

v. Liberty Lobby, Inc., 477 U.S. 242, 248, 255 (1986). “Material facts” are those under

the applicable substantive law that “might affect the outcome of the suit.” Anderson,

477 U.S. at 248. A dispute over “material fact” is “genuine” if “the evidence is such

that a reasonable jury could return a verdict for the nonmoving party.” Id.

      A party asserting that a fact cannot be disputed or is genuinely disputed

must support the assertion by:

           (A) citing to particular parts of materials in the record, including
           depositions, documents, electronically stored information, affidavits
           or declarations, stipulations (including those made for purposes of
           the motion only), admissions, interrogatory answers, or other
           materials; or
           (B) showing that the materials cited do not establish the absence or
           presence of a genuine dispute, or that an adverse party cannot
           produce admissible evidence to support the fact.

Fed. R. Civ. P. 56(c)(1)(A)-(B). “An affidavit or declaration used to support or oppose

a motion must be made on personal knowledge, set out facts that would be admissible

in evidence, and show that the affiant or declarant is competent to testify on the

matters stated.” Fed. R. Civ. P. 56(c)(4).

                                      ANALYSIS

      The defendants argue that Willis failed to exhaust the available administrative

remedies on all his claims, except for his claim against Fisher for failing to double-

lock the handcuffs. They also argue that, even if the court finds that Willis exhausted


                                             5
the available administrative remedies, Willis’s claims fail on the merits because there

is no genuine issue of material fact as to whether the defendants were deliberately

indifferent to Willis’s safety or medical needs.

      1. Exhaustion of Available Administrative Remedies

      The defendants argue that Willis exhausted only his claim that Fisher failed

to double-lock the handcuffs, not any claim related to the handcuffs being too tight.

Additionally, they argue that Willis did not exhaust his claims against Kacyon and

Mahoney because his grievance did not put the prison on notice that he was

complaining about Mahoney’s involvement or that Kacyon’s medical treatment was

inadequate.

      Under the Prison Litigation Reform Act (PLRA), which applies to this case

because Willis was incarcerated when he filed his complaint, “No action shall be

brought with respect to prison conditions under section 1983 of this title, or any other

Federal law, by a prisoner confined in any jail, prison or other correctional facility

until such administrative remedies as are available are exhausted.” 42 U.S.C. §

1997e(a). Exhaustion of administrative remedies must be done “properly” because “no

adjudicative system can function effectively without imposing some orderly structure

on the course of its proceedings.” Woodford v. Ngo, 548 U.S. 81, 90–91 (2006). To

properly exhaust administrative remedies, prisoners must file their inmate

complaints and appeals in the place, at the time, and in the manner that the

institution’s administrative rules require. Pozo v. McCaughtry, 286 F.3d 1022, 1025

(7th Cir. 2002).

                                           6
       The U.S. Supreme Court has advised that a prisoner’s efforts to exhaust are

“not per se inadequate simply because an individual later sued was not named in the

grievance.” Jones v. Bock, 549 U.S. 199, 219 (2007). However, it is well settled that

an inmate’s grievance must “alert[] the prison to the nature of the wrong for which

redress is sought.” Strong v. David, 297 F.3d 646, 650 (7th Cir. 2002); see also Wis.

Admin. Code § DOC 310.09(1)(e)3 (a complaint “shall clearly identify the issue”). This

is because “the primary purpose of requiring an inmate to exhaust his administrative

remedies is to alert the state to the problem and invite corrective action.” Fluker v.

County of Kankakee, 741 F.3d 787, 794 (7th Cir. 2013) (internal quotation marks and

citations omitted).

       The Seventh Circuit has explained that, when the affirmative defense of

exhaustion is raised, a court must address that issue first before turning to the merits

of the case. Id. at 792–93. The Court of Appeals clarified, however, that under certain

circumstances, it may make “perfect sense” for the court to also address the merits,

even after deciding that a prisoner failed to exhaust his remedies. Id. at 791–94.

       The defendants argue that Willis exhausted only his claim that Fisher failed

to double-lock the handcuffs, not any claim related to the handcuffs being too tight,

because Willis failed to appeal the warden’s decision that no finding could be made

about whether Fisher initially applied the handcuffs too tightly or whether the

handcuffs had tightened over time. The defendants argue that the warden’s



3
 References to the Wis. Admin. Code DOC 310 are to the December 2014 version, which was in effect
at the relevant time.
                                               7
affirmance of the inmate complaint was limited to a finding that Fisher failed to

double-lock the handcuffs. They note that the decision specifically states that no

finding could be made about how tightly Fisher placed the handcuffs on Willis. They

argue that, to fully exhaust, Willis should have appealed that portion of the decision.

  I disagree. Warden Foster’s decision was to affirm Willis’s complaint—not affirm

 in part, not affirm with modifications, but simply affirm. See Wis. Stat. Admin Code

  § DOC 310.12 (requiring reviewing authority to dismiss the complaint, dismiss the

    complaint with modifications, affirm the complaint, or affirm the complaint with

     modifications). The conditions that the defendants highlight appear only in the

inmate complaint examiner’s summary of the facts. No provisions in the

       administrative code address what a prisoner should do when his complaint is

   affirmed but the inmate complaint examiner’s summary of the facts suggests the

decision is to affirm only in part or with modifications. Because there was no rule for

how to exhaust a claim under circumstances such as these, Willis cannot be deemed

not to have exhausted his claim against Fisher. See Pozo v. McCaughtry, 286 F.3d

   1022, 1025 (7th Cir. 2002) (holding that, to satisfy the exhaustion requirement, a

prisoner must complete the administrative process by following the rules the state

has established for that process).

      By contrast, I agree that Willis failed to exhaust the available administrative

remedies on his claim against Kacyon. In his inmate complaint, Willis alleged that

Fisher had put the handcuffs on him extremely tight without double-locking them,

resulting in injuries. Specifically, as to Kacyon, he alleges that she “attended medical

                                           8
help.” (ECF No. 22-2 at 6.) However, Willis does not allege that Kacyon’s treatment

of his injuries was inadequate. Accordingly, nothing in the inmate complaint would

have alerted the prison of a need to investigate Kacyon’s conduct. Thus, Willis failed

to exhaust his claim against Kacyon before he filed his lawsuit. Thus, she is entitled

to summary judgment.

       Similarly, Willis did not exhaust his claim against Mahoney. In his inmate

complaint, Willis identifies only Fisher as the officer who handcuffed him. He does

not state that Mahoney was present when he was initially handcuffed. Even if the

inmate complaint examiner’s investigation revealed that Mahoney was present at the

time Fisher handcuffed Willis, his inmate complaint did not give the inmate

complaint examiner any reason to suspect that Mahoney knew that Fisher had

handcuffed him too tightly. Accordingly, Willis’s complaint did not alert the inmate

complaint examiner that there was reason to investigate Mahoney’s failure to

intervene. From Willis’s complaint, it appears that Mahoney’s significance is limited

to him being the officer who retrieved Willis from the visiting booth, and who would

therefore have information about the severity of his injuries.4 Because Willis did not

put the prison on notice that he was complaining about Mahoney’s failure to intervene

at the time Fisher handcuffed him, he failed to exhaust his claim against Mahoney

before he filed his lawsuit.




4
 Willis also states in his inmate complaint that Mahoney did not write an incident report. Willis was
mistaken: Mahoney did write an incident report. (ECF No. 21-1.)
                                                 9
      2. Merits

      Having addressed the exhaustion issue, I will turn to the merits of Willis’s

claim against Fisher, the only claim that Willis exhausted prior to filing his lawsuit.

Willis was allowed to proceed on an excessive-force claim against Fisher based on his

allegations that Fisher placed the handcuffs on him too tightly without double-locking

them. In their motion for summary judgment, the defendants reframe the claim as a

deliberate-indifference claim. They primarily focus on the period when Willis was in

the visiting booth. They argue that Willis provides no evidence that Fisher heard him

banging on the door, and, even if he did hear him, Willis provides no evidence that

Fisher knew Willis was banging on the door because his handcuffs were too tight.

       Willis counters that the defendants do not address his assertion that he told

Fisher the handcuffs were tight right after he placed them on Willis and that Fisher’s

response was to tell Willis to shut up and not tell him how to do his job. He also argues

that the defendants err in analyzing Fisher’s actions under the deliberate-

indifference standard rather than under an excessive-force standard, which is the

claim the court allowed him to proceed with. I will address the claims under both

standards.

      2.1 Deliberate Indifference

      To prevail on a deliberate-indifference claim, a plaintiff must show, in part,

that prison officials knew of and disregarded an excessive risk to an inmate’s health

or safety. Greeno v. Daley, 414 F.3d 645, 653 (7th Cir. 2005). Here, as to the initial

handcuffing of Willis, Fisher acknowledges that he did not double-lock the handcuffs;

                                           10
however, he states that it was a mistake and that he “did not purposefully fail to

double-lock the handcuffs in order to cause pain or discomfort.” (ECF No. 20 at 7.)

The defendants argue that, regardless, even if Fisher had purposefully placed the

handcuffs on tightly, “overly tight handcuffs alone do not generally make out a

constitutional claim absent extreme circumstances not present here.” (ECF No. 18 at

11 (citing Tibbs v. City of Chi., 469 F.3d 661, 665–66 (7th Cir. 2006).)

        Willis acknowledges that, at the time Fisher placed the handcuffs on him,

Willis did not notice that Fisher had failed to double-lock them. (ECF No. 26 at ¶ 7.)

Willis told Fisher only that the handcuffs were too tight; he did not say they were

cutting into his wrists or that his hands were numb or that he could not bear the pain.

In fact, he explains that, “[d]uring his visit, [he] observed the handcuffs tightening

with every move he made and they began biting into the back of [his] hands           ”

(ECF No. 30 at ¶ 21) (emphasis added). On this record, the only reasonable conclusion

a jury could reach is that, at that time Fisher placed the handcuffs on Willis, the

handcuffs were only uncomfortably tight; they were not so tight as to be causing

injury to Willis’s wrists. Accordingly, no jury could reasonably conclude that Willis

was suffering from an objectively serious harm or that Fisher acted with deliberate

indifference to such serious harm at the time Fisher handcuffed Willis. See Gutierrez

v. Peters, 111 F.3d 1364, 1371–72 (7th Cir. 1997) (not “every ache and pain or

medically recognized condition involving some discomfort” can support an Eighth

Amendment claim).



                                           11
      Further, Willis presents no evidence to suggest that Fisher knew when he

handcuffed Willis that there was a risk that the handcuffs would continue to tighten

around Willis’s wrists. Fisher states that he forgot to double-lock them. Willis

acknowledges that he did not notice the handcuffs were not double-locked, so he did

not alert Fisher to the risk of them continuing to tighten. Because Willis presents no

evidence from which a jury could conclude that Fisher knew Willis faced a risk of the

handcuffs continuing to tighten over time, no jury could reasonably conclude that

Fisher was deliberately indifferent to that risk.

      Regarding any claim arising from Willis’s call for help after the handcuffs had

tightened while Willis was in the visiting booth, Fisher states that he was in a

different part of the unit, so he did not hear Willis banging on the door. (ECF No. 20

at ¶¶ 9–10.) Consequently, he had no idea that Willis’s handcuffs had tightened to

the point that they were digging into his writs and causing him severe pain. Willis

states only that he banged on the door; he provides no evidence to support a

conclusion that Fisher heard him banging on the door or that Fisher knew his

handcuffs had painfully tightened around his wrists. Accordingly, Willis fails to

establish that there is a genuine dispute about whether Fisher was aware of the risk

of injury to Willis’s wrists while he was in the visiting booth. On this evidence, no

jury could reasonably conclude that Fisher was aware of the risk of harm to Willis

during the visit.




                                          12
      Because no reasonable jury could find that Fisher acted with deliberate

indifference to an objectively serious arm to Willis at any point during the alleged

events, Fisher is entitled to summary judgment on Willis’s claim under this standard.

      2.2 Excessive Force

      Willis’s claim also fails as a matter of law under the excessive-force standard.

To prevail on an excessive-force claim, a plaintiff must show that an officer applied

force maliciously and sadistically for the very purpose of causing harm, rather than

in a good-faith effort to maintain or restore discipline. U.S. v. Waldman, 835 F.3d

751, 755 (7th Cir. 2016) (internal quotation marks and citation omitted). The Seventh

Circuit has clarified, however, that “under the Eighth Amendment, not every push or

shove by a prison guard violates a prisoner’s constitutional rights.” Id. (quoting

DeWalt v. Carter, 224 F.3d 607, 620 (7th Cir. 2000)).

      There is no dispute that Fisher had to handcuff Willis to transport him from

his cell to the visiting booth. As already noted, Willis provides no evidence to support

a conclusion that the handcuffs were initially placed on him so tightly as to cause

significant pain or injury. Willis made a single comment to Fisher about his

discomfort right after Fisher handcuffed him. In the minute-long walk from his cell

to the visiting booth, Willis did not raise the issue again. It was not until minutes

later, after Fisher had left Willis in the booth and the handcuffs continued to tighten,

that Willis felt them cutting into the backs of his hands. It was only then that he tried

to alert officers that the handcuffs were injuring him rather than merely making him



                                           13
uncomfortable. From this evidence, no reasonable jury could conclude that Fisher was

“maliciously and sadistically” trying to harm Willis when he handcuffed him.

      Nor does Fisher’s response to Willis—to shut up and stop telling him how to do

his job—support Willis’s claim. While these comments were dismissive, no jury could

conclude from them that Fisher knew he had placed the handcuffs on Willis tightly

enough to cause significant pain or injury. See DeWalt, 224 F.3d at 620 (holding that

a single shove resulting in only minor bruising falls short of what is required to state

a claim for excessive force under the Eighth Amendment). Fisher is entitled to

summary judgment on this claim under this standard.

                                      CONCLUSION

      Willis failed to exhaust his claims against Kacyon and Mahoney. For this

reason, they are both entitled to summary judgment. Although Willis exhausted his

claim against Fisher, Fisher is also entitled to summary judgment because Willis has

not shown that there is a genuine dispute of material fact for a jury, whether analyzed

as an excessive-force claim or as a deliberate-indifference claim.

      NOW, IT IS THEREFORE ORDERED that the defendants’ motion for

summary judgment (ECF No. 17) is GRANTED.

      IT IS FURTHER ORDERED that Willis’s claim against Fisher is

DISMISSED WITH PREJUDICE and his claims against Mahoney and Kacyon are

DISMISSED WITHOUT PREJUDICE.

      This order and the judgment to follow are final. A dissatisfied party may appeal

this court’s decision to the Court of Appeals for the Seventh Circuit by filing in this

                                          14
court a notice of appeal within 30 days of the entry of judgment. See Federal Rule of

Appellate Procedure 3, 4. This court may extend this deadline if a party timely

requests an extension and shows good cause or excusable neglect for not being able

to meet the 30-day deadline. See Federal Rule of Appellate Procedure 4(a)(5)(A).

      Under certain circumstances, a party may ask this court to alter or amend its

judgment under Federal Rule of Civil Procedure 59(e) or ask for relief from judgment

under Federal Rule of Civil Procedure 60(b). Any motion under Federal Rule of Civil

Procedure 59(e) must be filed within 28 days of the entry of judgment. The court

cannot extend this deadline. See Federal Rule of Civil Procedure 6(b)(2). Any motion

under Federal Rule of Civil Procedure 60(b) must be filed within a reasonable time,

generally no more than one year after the entry of the judgment. The court cannot

extend this deadline. See Federal Rule of Civil Procedure 6(b)(2).

      A party is expected to closely review all applicable rules and determine, what,

if any, further action is appropriate in a case.

      Dated in Milwaukee, Wisconsin this 4th day of September, 2019.

                                                   BY THE COURT:

                                                   s/Nancy Joseph
                                                   NANCY JOSEPH
                                                   United States Magistrate Judge




                                           15
